 1   Shanny J. Lee, Calif. Bar No. 213599
     LAW OFFICES OF HARRY J. BINDER
 2   AND CHARLES E. BINDER, P.C.
 3   485 Madison Avenue, Suite 501
     New York, NY 10022
 4   (212)-677-6801
 5   Fax (646)-273-2196
     Fedcourt@binderlawfirm.com
 6

 7                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
 8

 9   JUAN RAMIREZ,              )                 No.: 2:17-cv-07054-KS
                                )
10       Plaintiff,             )
11                              )                 PROPOSED ORDER AWARDING
                v.              )                 ATTORNEY FEES UNDER THE
12                              )                 EQUAL ACCESS TO JUSTICE
13   COMMISSIONER OF THE SOCIAL )                 ACT, PURSUANT TO 28 U.S.C.
     SECURITY ADMINISTRATION,   )                 § 2412(d), AND COSTS, PURSUANT
14                              )                 TO 28 U.S.C. § 1920
15       Defendant.             )
                                )
16                              )
17

18         Based upon the parties’ Stipulation for the Award and Payment of Equal
19   Access to Justice Act (EAJA) Fees and Costs, IT IS ORDERED that Plaintiff shall
20   be awarded attorney fees under the EAJA in the amount of FOUR THOUSAND
21   FOUR HUNDRED DOLLARS ($4,400.00), and costs under 28 U.S.C. § 1920, in
22   the amount of FOUR HUNDRED DOLLARS ($400.00), subject to the terms of
23   the above-referenced Stipulation, to include the United States Department of the
24   Treasury’s Offset Program pursuant to Astrue v. Ratliff, 130 S.Ct. 2521 (2010).
25   Any payment shall be delivered to Plaintiff’s counsel.
26

27   Dated: January 24, 2019
                                           Karen L. Stevenson
28
                                           United States Magistrate Judge



                                              1
